By Judge James H. Chamblin
On November 8,9, and 14,2000, this case came on for hearing on the Second Amended Petition for Correction of Erroneous Assessments of Real Estate filed by the Petitioners, Charter Behavioral Health System at Springwood, L.L.C., and others alleging that the Defendant, Board of Supervisors of Loudoun County (the “Board”), erroneously assessed its property, known as the Piedmont Behavioral Health Center (a psychiatric facility for troubled adolescents), located on approximately 46 acres on U.S. Route 15 north of Leesburg in 1995 through 2000. At the close of Petitioner’s evidence, the Board’s Motion to Strike as to the 1995 and 1996 assessments was granted. After the argument of counsel on November 14, 2000, the assessments for 1997 through 2000 were taken under advisement.
After consideration of the evidence and argument of counsel, I find that the Board did not consider but properly rejected the use of other valuation methods besides replacement cost in its assessments of the property for the four years at issue, that the Board’s assessments exceeded the fair market value, that the fair market value of the property for each year at issue is $2,700,000, and that the assessment for each year at issue is corrected to $2,700,000.
*247Because the Board failed to properly consider and reject valuation methods other than the replacement cost method, the assessments lost their presumption of correctness. After consideration of the testimony of the expert for each party, I find the opinion of the Petitioner’s expert to be more persuasive than the opinion of the Board’s expert. Although I feel that the opinion of each expert has some shortcomings, I find less in die opinion of the Petitioner’s expert. Accordingly, the assessments at issue are found to be erroneous, and the assessments are corrected to conform to the opinion of the Petitioner’s expert.